In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: August 4, 2021

* * * * * * * * * * * * * *                   *
RUSELL BLENDER,                               *       UNPUBLISHED
                                              *
               Petitioner,                    *       No. 16-1308V
                                              *
v.                                            *       Special Master Dorsey
                                              *
SECRETARY OF HEALTH                           *       Damages Award; Proffer; Influenza (“Flu”)
AND HUMAN SERVICES,                           *       Vaccine; Pneumococcal Conjugate
                                              *       (“Prevnar 13” or “Prevnar”) Vaccine;
               Respondent.                    *       Polyneuropathy; Chronic Idiopathic Axonal
                                              *       Polyneuropathy (“CIAP”).
* * * * * * * * * * * * * *                   *

Amber D. Wilson, Wilson Science Law, Washington, DC, for petitioner.
Althea W. Davis, U.S. Department of Justice, Washington, DC, for respondent.

                             DECISION AWARDING DAMAGES1

         On October 11, 2016, Rusell Blender (“petitioner”) filed a petition under the National
Vaccine Injury Compensation Program (“Vaccine Act” or “the Program”), 42 U.S.C. § 300aa-10
et seq. (2012).2 Petitioner alleged he suffered a polyneuropathy as a result of an influenza (“flu”)
vaccine administered on November 4, 2013 and a pneumococcal conjugate (“Prevnar 13” or
“Prevnar”) vaccine administered on November 14, 2013. Petition at 1-2 (ECF No. 1). On
February 26, 2021, the undersigned issued a ruling finding petitioner entitled to compensation.
Ruling on Entitlement dated Feb. 26, 2021 (ECF No. 97).


1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012). All citations in this Ruling to individual sections of the
Vaccine Act are to 42 U.S.C. § 300aa.


                                                  1
        On August 4, 2021, respondent filed a Proffer on Award of Compensation (“Proffer”),
attached hereto as Appendix A. In the Proffer, respondent represented that petitioner agrees with
the proffered award. Proffer at 1. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards petitioner:

         (1)      A lump sum payment of $100,000.00 for pain and suffering in the form of a
                check made payable to petitioner, Rusell Blender.

Proffer at 1.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.


                                              s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2